Citation Nr: 1426771	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-36 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for residuals of facial injury, including broken teeth/loss of teeth.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied entitlement to service connection for broken teeth. 

A claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection, and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder.

In April 2011, the Veteran's appeal was certified to the Board.  In January 2014, the Veteran's representative of record, Maine Veterans' Services, submitted correspondence attempting to revoke, rescind, and terminate its power of attorney.  The decision to withdraw from representation after certification of an appeal is not a unilateral choice to be exercised at the discretion of the representative.  Pursuant to 38 C.F.R. § 20.608, the representative must file a motion to withdraw based on good cause.  A review of the record does not show that Maine Veterans' Services ever filed any such motion.  Based on the foregoing, the Board finds that Maine Veterans' Services is still the Veteran's representative of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that in service he sustained a dental trauma involving the loss of six teeth when the grenade launcher he was operating struck him in the jaw during training at Fort Bragg, North Carloina, in 1979, and is seeking service connection for loss of teeth.  In this regard, a review of the Veteran's service dental records suggests that the Veteran was fitted for an upper partial denture in November 1979.  A dental chart dated in February 1979 also indicated that 6 of his upper teeth were either missing or broken; specifically, teeth numbered 3, 7, 8, 9, 10, and 14.  Significantly, these teeth appeared to be present and unbroken at the time of his entry into active duty in September 1977.

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease, such as due to osteomyelitis, must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150 (2013).

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the record indicates that the Veteran had missing teeth in service and may have current residuals of the same.  However, it is unclear from the in-service dental treatment notes whether the Veteran's loss of teeth was due to loss of substance of body of his maxilla or mandible.  Consequently, on remand, the Veteran must be afforded a VA dental examination to determine if he indeed has residuals of missing teeth related to the claimed in-service dental trauma; and, if so, whether such in-service tooth loss was due to loss of substance of body of his maxilla or mandible.

Furthermore, the RO has adjudicated the claim of service connection for loss of teeth for the purposes of compensation, but a claim of service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (holding that a claim for service connection is also considered a claim for VA outpatient dental treatment, so the Board will also consider his entitlement to service connection for treatment purposes based on the criteria set forth in 38 C.F.R. § 3.381).

As amended on February 29, 2012, 38 C.F.R. § 3.381 provides that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration determines a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination on questions that include, but are not limited to, any of the following: (1) former Prisoner of War (POW) status; (2) whether the veteran has a compensable or noncompensable service-connected dental condition or disability; (3) whether the dental condition or disability is a result of combat wounds; (4) whether the dental condition or disability is a result of service trauma; or (5) whether the veteran is totally disabled due to a service-connected disability.  See 38 C.F.R. § 3.381(a) (2013).

In this case, the February 2009 rating decision on appeal indicated that the Veteran's claim for broken teeth for treatment purposes only would be referred to the Dental Clinic at the VA Medical Center in Togus, Maine, for further action.  However, there is no indication that any additional action was undertaken with respect of the claim for broken teeth for treatment purposes.  No additional development or decisions are of record.  Additionally, it does not appear that the Veteran was provided with correspondence notifying him of the information and evidence not of record that is necessary to substantiate his claim, particularly the evidence needed to satisfy the criteria for eligibility for VA outpatient dental treatment.  Therefore, the RO should send the Veteran adequate VCAA notice with regard to his claim for service connection.

Accordingly, the case is REMANDED for the following action:

1.  Send an adequate VCAA notice informing the Veteran of the evidence that is necessary to substantiate his claim, and the evidence needed to satisfy the criteria for eligibility for VA outpatient dental treatment.  A copy of the letter should be added to the claims file.

2.  Obtain treatment records for the Veteran from the Dental Clinic at the VA Medical Center in Togus, Maine, and all associated outpatient clinics, dated from January 2010 to the present, as well as any decisions or other development related to his referred claim for broken teeth for treatment purposes only.  All attempts to obtain those records should be documented in the claims file.

3.  Schedule the Veteran for a VA dental examination to identify any current dental disorder, to include whether he has loss of teeth due to loss of substance of body of maxilla or mandible, and if so, which teeth are affected by the disorder.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  All indicated testing must be conducted, and all pertinent symptomatology and findings must be reported in detail.  The examiner should then offer an opinion as to whether any currently diagnosed dental disorder is at least as likely as not (i.e., 50 percent probability or more) etiologically related to his period of active military service, to include dental trauma from the claimed training accident in service.

The opinion must be based on review of the claims file, and a complete rationale must be provided for any opinions expressed.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  After completing the above development, and any other development deemed necessary, readjudicate the claim, taking into consideration any newly acquired evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



